Affirmed by unpublished PER
CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Geoffrey R. Akers appeals the district court’s order granting summary judgment in favor of the defendants in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Akers v. Gutierrez, No. l:07-cv-01000-CMH-TCB (E.D. Va. filed July 30, 2008 & entered Aug. 1, 2008). We deny Akers’ motion for a copy of the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.